Title: From Thomas Jefferson to John Campbell White, 27 January 1803
From: Jefferson, Thomas
To: White, John Campbell


          
            Washington Jan. 27. 1803.
          
          Th: Jefferson presents his compliments to mr White. he has read with satisfaction the plan of Doctr. Kirwan; and does not doubt it’s excellence for the country under his contemplation, or any other, under a single sovereignty. but the complicated form of our government would not admit of it. the constitution of the US. has not given to the general government the powers over the soil, nor the applications of money, which that would require. these powers remain with the ordinary legislature of every state, who alone could carry such a plan into effect, each within their own limits. he prays mr White to accept his thanks for the communication and his salutations.
        